Citation Nr: 9900629	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-17 598	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1991 to November 
1995.  In a May 1996 rating action, the RO granted service 
connection for residuals of a right eye injury and assigned a 
noncompensable rating.  The veteran appealed for a higher 
rating.  A hearing was held before a RO hearing officer in 
June 1997.  A transcript of the hearing is of record.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends, in effect, that his service connected 
right eye injury is more disabling than currently evaluated.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against the 
claim for a compensable evaluation for residuals of a right 
eye injury.


FINDINGS OF FACT

1.  The veterans service connected residuals of a right eye 
injury do not result in impairment of central visual acuity, 
diplopia, or a visual field defect.

2.  The veterans service connected residuals of a right eye 
injury are not shown to produce pain, a requirement for rest, 
or other episodic incapacity.


CONCLUSION OF LAW

A compensable rating for residuals of a right eye injury is 
not warranted.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.84(a),  Diagnostic Codes 6009, 6078, 
6079.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At an April 1996 VA examination, the veteran provided a 
history of blunt eye trauma to the right eye from an 
explosion.  The veteran did not complain of a current eye 
problem except for photophobia in the right eye.  He was not 
taking any ocular medications.  His vision for distance 
without correction was 20/25 in the right eye and was 
correctable to 20/20.  He did not wear any corrective lenses.  
On external examination, the extraocular muscles were full.  
There was no diplopia.  The lids, lashes, and conjunctivae 
appeared to be within normal limits.  There was no evidence 
of any proptosis or enophthalmos in the right eye.  
Exophthalmometer reading with the setting at 110 was 22 mm in 
each eye.

On slit lamp examination, it was noted that the superior half 
of the iridocorneal angle in the right eye appeared to be 
recessed.  On gonioscopy, there was a 180 degree area of 
angle recession with 3+ pigment in the inferior 180 degrees.  
The angle recession was in the superior 180 degrees.  The 
corneas were clear.  There was no evidence of blood staining 
of the cornea.  There was no hyphema and the iris sphincter 
appeared to be within normal limits without any ruptures.  
The lens of the right eye was clear.  There was no evidence 
of any cataract formation, pigment on the lens capsule, or 
corneal endothelium on the right eye.  The anterior vitreous 
appeared to be clear in the right eye.

On retinal examination, the optic nerve showed a cup-to-disk 
ratio of 0.2 in each eye.  Macula and blood vessels were 
within normal limits in the right eye.  At the supratemporal 
periphery of the right eye, there was an area of pigment 
mottling.  There did not seem to be any retinal tears or 
holes.  Tension by Tono-Pen was 16 in the right and 15 in the 
left.  The examiner summarized that at the present time, the 
condition of the eye was good without glaucoma.

VA outpatient treatment records reveal that in April 1996, 
the veteran complained of occasional throbbing in his right 
eye.  His visual acuity was 20/20.  On slit lamp evaluation 
the cornea was clear.  The anterior chamber was quiet.  The 
impression was an inferior area of unresolved hemorrhage of 
the right eye.

A medical report dated in September 1996 was received from 
R.D. Stratton, M.D.  Dr. Stratton noted that the veterans 
vision was initially decreased as a result of the accident 
but that it had gradually improved.  However, it was not back 
to normal.  His visual acuity without correction was 20/25 in 
the right eye.  Pupillary light reactions were normal.  
Confrontation of visual field was full.  Intraocular pressure 
was 16 mmHg in the right eye and 12 mmHg in the left eye.  
Slit lamp examination of the right eye revealed that the 
cornea was clear except for a small opacity just superior and 
temporal to the central axis of the cornea.  The anterior 
chamber was deep and clear.  There was no transillumination 
defect.  There were no sector palsies but it appeared that 
the pupil was a bit slower temporally than nasally.  It was 
slower to respond than the left eye.  Dilated examination 
revealed that the lens was clear and that the anterior 
vitreous was clear.  The optic disc had a 0.3 cup-to-disc 
ratio.  The macula did not have a very good foveal light 
reflex but the retinal vasculature in the foveal area looked 
normal.  There was no surface wrinkling or pigmentary 
alterations.  There was no epiretinal membrane or subretinal 
fluid.  Dr. Stratton concluded that the veteran had a 
contusion injury of the right globe with peripheral retinal 
atrophy, vitreous hemorrhage and loss of foveal light reflex.  
He also had a slightly higher pressure in the right eye than 
the left eye.  He had no sign of glaucoma at that time.

At a June 1997 hearing before a RO hearing officer, the 
veteran testified that he gets occasional blurred vision and 
tears in his right eye.  He stated that his right eye was 
also sensitive to light.

In an August 1997 VA outpatient treatment record, the veteran 
complained of blurred vision in the right eye.  Visual acuity 
was 20/20.  Slit lamp examination revealed that the anterior 
segment was quiet and that the lens was clear.  There was 
inferior vitreous debris and a hazy view of the peripheral 
retina.  The pupil was intact without tears or breaks.

At a September 1997 VA examination, the veteran provided a 
history of a right eye injury while in service.  Upon 
examination, visual acuity in the right eye was 20/20, 
uncorrected.  There was no diplopia or visual field defect.  
There was interior vitreous debris and interior retinal 
pigment epithelial clumping.  The diagnoses were blunt 
orbital trauma to the right eye, contusion injury to the 
right globe, vitreous hemorrhage unresolved (traumatic), and 
peripheral retinal atrophy (traumatic).


II.  Analysis

Initially, the Board finds that the veterans claim for an 
increased rating for residuals of a right eye injury is well-
grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 689 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of the two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where a veteran is service connected for visual impairment of 
one eye, and corrected visual acuity in that eye is 20/40 or 
better, a noncompensable rating is provided.  To warrant a 10 
percent rating, corrected visual acuity in the service 
connected eye would have to be 20/50.  38 U.S.C.A. § 4.84(a), 
Diagnostic Codes 6078, 6079.

An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84(a), Diagnostic Code 6009.  In addition, VA regulations 
provide that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

Based on the evidence of record, the Board finds that a 
compensable evaluation for the veterans residuals of right 
eye injury is not warranted.  The clinical findings on the 
September 1997 VA examination show that the veteran had 
uncorrected 20/20 vision in the right eye, and there was no 
diplopia or visual field defect.  Thus, no impairment of 
central visual acuity is found under Diagnostic Codes 6078 
and 6079 nor can a compensable rating be predicated on 
diplopia or a visual field loss.  Furthermore, there is no 
medical evidence of pain, rest-requirements, or episodic 
incapacity due to the residuals of injury to the right eye.  
Accordingly, the veteran would not be entitled to a 
compensable evaluation for his right eye injury under the 
criteria of Diagnostic Code 6009.


ORDER

A compensable evaluation for residuals of a right eye injury 
is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
